—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered December 18, 1996, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the lineup identification procedure was not unduly suggestive.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Altman, Krausman and Florio, JJ., concur.